Concurring and Dissenting Opinion by
Jacobs, J.:
I agree with the majority that the lower court did not suspend sentence on the remaining forty-nine indictments when it sentenced the relator under the Barr-Walker Act on April 3, 1955. However, I am of the opinion that the judge in resentencing on May 17, 1963 exceeded his powers when he imposed two consecutive sentences of not less than five nor more than fifteen years on Bills Nos. 940 and 970.
The Barr-Walker sentence of from one day to life is a single sentence and, in my view, the judge in writing “See Sentence on Bill No. 938 Oct. 1955” on each of the other forty-nine indictments imposed a general or consolidated sentence on all the indictments. Section 1 of the Barr-Walker Act authorizes the imposition of a life sentence “in lieu of the sentence now provided by law, for each such crime” and Section 5(a) speaks of sentencing “a person convicted of any one or more of the crimes enumerated in section one.” Act of January 8, 1952, P. L. (1951) 1851, 19 P.S. §§1166, 1170 (emphasis added). It seems to me this contemplates a single Barr-Walker sentence covering all the indictments, which would be termed a general *234or consolidated sentence. Such a sentence is proper if it does not exceed the maximum which could be imposed on any one indictment. Commonwealth v. Krzesniak, 180 Pa. Superior Ct. 560, 119 A. 2d 617 (1956); Commonwealth v. Waychoff, 177 Pa. Superior Ct. 182, 110 A. 2d 780 (1955).
The Barr-Walker sentence having been declared illegal, the court, inasmuch as it had the power to impose some punishment, could correct the sentence after the expiration of the term at which the original sentence was imposed. Halderman’s Petition, 276 Pa. 1, 119 A. 735 (1923) ; Commonwealth ex rel. Perrotta v. Myers, 203 Pa. Superior Ct. 287, 201 A. 2d 292 (1964). In imposing the original Barr-Walker sentence the judge did not elect to impose consecutive sentences, and to allow him now to resentence using the consecutive method would, in many instances, sanction an increase in the imprisonment originally imposed. See Halderman’s Petition, supra; Commonwealth v. Harrison, 142 Pa. Superior Ct. 453, 16 A. 2d 665 (1940). The Supreme Court said in Halderman: “The difficulty in the present case arises from the failure of the court to expressly direct that the punishment be cumulative. In the absence of such order, the sentences run concurrently. . . . The term having expired, the court below could not alter its order by directing that the imprisonment be cumulative, since this would result in an increase of the time of incarceration. . . .” 276 Pa. 4. Although both Halderman’s Petition, supra, and Commonwealth v. Harrison, supra, involved “lumping sentences”, they are similar to the present case in that the sentences were held illegal, and the original sentence made no provision for cumulative or consecutive sentencing, and I believe they are controlling by analogy.
The implication of the majority opinion is that once a sentence is declared illegal and set aside a judge, *235in resentencing after the term, can impose any punishment supported by the convictions.1 In my opinion this is not the law of Pennsylvania nor is it fair to place such a risk on a defendant who seeks correction of an illegal sentence.2 Correction of a sentence is a narrow exception to the rule that a court cannot change its judgment after term time. To later allow a judge to increase the sentence would allow him to reconsider the merits of the defendant’s case, something the law opposes. Cf. Commonwealth v. Mayloy, 57 Pa. 291 (1868). This situation must be distinguished from the grant of a new trial where all the merits of the case are reviewed including the innocence or guilt of the defendant.
On appeal or in a habeas corpus proceeding this court may amend or mold a sentence so that it conforms with the law, or remand the defendant to the court below for resentence. Commonwealth ex rel. Rouzer v. Claudy, 178 Pa. Superior Ct. 106, 113 A. 2d 321 (1955).
I would amend the sentence imposed on May 17, 1963 to No. 970 October Sessions, 1955 of the Court of Oyer and Terminer and Quarter Sessions, of Philadelphia County, to provide that the same shall be served concurrently with sentence imposed on the same day to No. 940 October Sessions, 1955 in the same court. As amended, relator’s maximum sentence which runs from October 7, 1955 would be fifteen years, and the same not having been served, the grant of the writ of habeas corpus was properly reversed.
Spaulding, J., joins in this opinion.

 The majority notes that Speaks “was indeed fortunate in that he was sentenced on only two of the bills.”


 Speaks could have been sentenced to a maximum in excess of 500 years if he received consecutive sentences on all indictments.